 



 

Exhibit 10.2

 

November 2, 2015

 

John Ferrara

92 White Oak Shade Rd.

New Canaan, CT 06840

 

Dear John,

 

This letter agreement (the “Agreement”) sets forth the full and complete
agreement concerning your separation from employment with TheStreet, Inc.
(together with its subsidiaries and affiliates, the “Company”).

 

1.   Your employment with the Company, which commenced on February 25, 2013
terminated effective as of the close of business on October 15, 2015. Your
current base salary of $220,000 per annum was continued in accordance with the
Company’s regular payroll practices, through October 15, 2015. All applicable
amounts were already withheld from you continued salary through your termination
date.

 

2.   In consideration of your acceptance of this Agreement, including the
Release set forth in paragraph 3 hereof, and subject to your meeting in full
your obligations under this Agreement, the Company will pay you $18,816.50,
which represents the amount you would have received as your third quarter bonus
had you remained a fulltime employee through the bonus payment date (the “Bonus
Pay”). In addition, the Company has agreed to allow you to keep your company
issued laptop and iPad. The Company shall make all applicable withholdings and
deductions from payments to you pursuant to paragraph 2 hereof. Such Bonus Pay
will be payable within ten business days of the Effective Date (as defined in
section 5 of this Agreement.) The Company will report all Bonus Pay to all
appropriate taxing authorities on an Internal Revenue Service Form W-2. You
hereby acknowledge and agree that, other than as specifically set forth in this
Agreement, you are not due any compensation from the Company, including
compensation for unpaid salary, bonus, commission, profit share, severance,
accrued or unused vacation or sick time, or in connection with the exercise of
stock options or unvested equity grants. You will not continue to earn vacation
or other paid time off after October 15, 2015. As a condition to receiving the
Bonus Pay, you must return to the Company, by no later than October 31, 2015 all
Company property (other than the laptop and iPad) in your possession, including
without limitation all copies of all documents, in any media (including without
limitation in printed form or stored magnetically or electronically) that
contain Company Information (as defined below).

 

 

 

  

3.   In consideration of the payments and benefits provided to you under this
Agreement, to which you would not otherwise be entitled, you, on your own behalf
and on behalf of each of your heirs, executors, administrators, representatives,
agents, successors and assigns (collectively, the “Ferrara Parties”) hereby
irrevocably and unconditionally release and forever discharge the Company and
its subsidiaries and affiliates and each of their respective past and present
officers, employees, directors, members, managers, partners, shareholders,
representatives and agents (collectively, the “Company Parties”), from any and
all claims, actions, causes of action, rights, judgments, fees and costs
(including attorneys’ fees), obligations, damages, demands, accountings or
liabilities of whatever kind or character (collectively, “Claims”), including,
without limitation, any Claims based upon contract, tort, or under any federal,
state, local or foreign law, including but not limited to, any Claims under the
Age Discrimination in Employment Act, as amended, the Older Worker Benefit
Protection Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 1981, as amended, the Americans with Disabilities
Act, as amended, the Family and Medical Leave Act, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Civil Rights Act of
1991, as amended, the Fair Labor Standards Act, as amended, the Equal Pay Act,
as amended, the Occupational Safety and Health Act, as amended, the Consolidated
Omnibus Budget Reconciliation Act, as amended (COBRA), the New York State Human
Rights Law, as amended, New York Labor Law, as amended, New York City Human
Rights Law, as amended, and the Administrative Code of the City of New York,
and/or any other federal, state or local statute, ordinance, regulation,
constitutional provision or law, or the common law of the United States or of
any state, that the Ferrara Parties may have, or in the future may possess, that
occurred, existed or arose on or prior to your execution of this Agreement;
provided, however, that you do not release, discharge or waive any rights to
payments and benefits provided under this Agreement. Nothing in this Release
shall affect your rights to any vested benefits under any Company pension plan,
if any, or to enforce your rights under this Agreement. Additionally, you
covenant that none of the Ferrara Parties shall bring any action or proceeding
against any of the Company Parties related to any Claim released hereby.
Notwithstanding the foregoing, this Agreement (i) does not extend to those
rights which as a matter of law cannot be waived and (ii) does not limit any
right any of the Ferrara Parties may have to file a charge or complaint with any
state or federal agency or to participate or cooperate in such a matter (but you
do pursuant to this Agreement waive the right of any of the Ferrara Parties to
obtain any monetary damages resulting from any action or proceeding that may be
brought by any state or federal agency). You represent and warrant that you are
the sole and lawful owner of all rights, title and interest in and to every
Claim and other matters that are being released hereby and that no other party
has received any assignment or other right of substitution or subrogation to any
such Claim or matter. You also represent that you have the full power and
authority to execute this Agreement on behalf of the Ferrara Parties.

 

 

 

  

4.   The term "Company Information" as used in this Agreement means any and all
confidential or proprietary information of the Company or the Company Parties
and any and all confidential or proprietary information of any third party
disclosed in confidence to the Company or the Company Parties, including without
limitation, technical, business or financial information or trade secrets, the
use or disclosure of which might reasonably be construed to be contrary to the
interests of the Company and/or the Company Parties. "Company Information" shall
not include such information as has been previously disclosed to the public by
the Company or is disclosed by you as required by law. You acknowledge and agree
that all Company Information is, as between you and the Company, the property of
the Company and that you have no ownership rights in or license to use any
Company Information. You represent that you have at all times maintained all
Company Information in strict confidence and you have not disclosed or in any
way made use of any Company Information (except on behalf of the Company in
connection with your employment with the Company). You further warrant and agree
that (i) you will keep all Company Information strictly confidential at all
times after the termination of your employment with the Company, and (ii) you
will not at any time make use of any Company Information on your own behalf, or
on behalf of any third party. You represent that you have returned or will
immediately return to the Company all Company property without limitation,
including your Corporate American Express Card, if any, and all copies of all
documents, in any media (including without limitation in printed form or stored
magnetically or electronically) that contain Company Information. Return of all
such property is a precondition to payment of the Bonus Pay set out in paragraph
2 above. After returning to the Company all such Company Information, you shall
delete and destroy any copies of documents in any media that contain Company
Information, within your possession or control. Without limiting the foregoing,
you shall be deemed to be in possession or control of property or documents in
any media if you are the owner or lessee, or the lawful designee of such owner
or lessee, of any real property on which such Company property (including
documents) is stored or if you are the accountholder, or the lawful designee of
the accountholder, of an account with any service in which such Company property
(including documents) is stored (including without limitation any online
“storage locker” service or webmail, telephone or other communications service).
You will remain responsible for any expenses or items billed to any Company
credit card, if any. You shall promptly submit to the Company a reimbursement
request, with appropriate supporting documentation, for any outstanding expenses
that may be reimbursable in accordance with the Company’s standard policies. You
acknowledge that you have been instructed not to utilize or access, and you
agree not utilize or access, any computer or information systems owned or
operated by or for the Company, without receiving the prior express written
permission of the Company’s Chief Executive Officer. In addition, you agree not
to contact any vendors or customers of the Company purporting to act on behalf
of the Company, without receiving the prior express written permission of the
Company’s Chief Executive Officer. You agree that if you are contacted by any
vendors or customers of the Company on matters related to the Company, you shall
inform such party that you no longer are employed by the Company and shall
direct them to contact the Company’s Chief Financial Officer.

 

 

 

  

5.   It is understood that you will have up to twenty-one (21) days from the
date you receive this Agreement within which to consider its terms (although you
may sign it at any time during this twenty-one (21) day period). During this
time, you are advised to consult an attorney. Your signature indicates that you
have had the opportunity to benefit from that consultation period and are
entering this Agreement, at the time of your execution hereof, freely and
voluntarily. You may revoke your signature on this Agreement at any time within
seven (7) days of signing by providing the Company with written notice of your
revocation in which case this Agreement shall be null and void. The terms of
this Agreement shall not become effective or enforceable until the eighth (8th)
day following the date you sign it (such date to be the “Effective Date”),
provided that you have not given a timely notice of the revocation of your
signature as provided above. The Company will not make any Bonus Payments to you
prior to the Effective Date. If the Company does not receive your signature
within twenty-one (21) days from the date you receive this Agreement or if you
give timely notice of the revocation of your signature as provided above, the
offer contained in this letter shall be deemed immediately revoked.

 

6.   You agree to keep the terms of this Agreement confidential except for
discussions with your spouse and except as may be required to enforce the
Agreement or to obtain legal or tax advice; provided that you shall instruct
your spouse and any legal or tax advisor to maintain the terms of this Agreement
in strict confidence. You agree not to make or publish any disparaging
statements about the Company, Company Parties, or their respective businesses,
past or present employees, directors, officers, management, products or
services, and not to cause or suffer others to do so on your behalf. You agree
to direct all requests for employment references or inquiries concerning your
employment with and separation from the Company to Ronni Diamant, the Company's
Vice President, Human Resources. You further understand and acknowledge that,
consistent with the Company's policy, the Company will only provide prospective
employers with your dates of employment, last position held and last salary.

 

7.   You agree that the Bonus Pay that you will receive as a result of signing
this Agreement, in support of all of the provisions contained herein, will
constitute full payment, satisfaction, discharge, compromise and release of and
from all matters for which you (on behalf of each of the Ferrara Parties) have
released the Company and the Company Parties herein. The Company's offer to you
is made without prejudice to the Company and the Company Parties and is not
intended to, and shall not be construed as, any admission of liability by the
Company or the Company Parties to you, or of any improper conduct on the part of
the Company or the Company Parties, all of which the Company and the Company
Parties specifically deny.

 

8.   In the event that any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of the Agreement shall not in any way be
affected or impaired thereby and any such provision or provisions shall be
enforced to the fullest extent permitted by law.

 

 

 

  

9.   This Agreement constitutes a complete statement of all the agreement
between us, and supersedes all prior oral or written agreements and
understandings between us, concerning the subject matter hereof. Notwithstanding
the foregoing, this Agreement does not amend or modify any obligations you may
have (including without limitation any covenants regarding noncompetition,
nonsolicitation, nondisparagement and confidentiality) under any written
agreement signed by both you and the Company or any Company policy with respect
to such matters. This Agreement may not be altered or modified other than in a
writing signed by you and the Company. You may not assign any of your rights or
obligations under this Agreement without obtaining the express written consent
of the Company. Subject to the foregoing, this Agreement shall be binding upon
and inure to the benefit of each party’s respective successors and permitted
assigns. This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts to be
performed wholly within the state and without regard to its conflict of laws
provisions. You hereby agree that the federal and state courts situated in New
York County, New York will have jurisdiction over any dispute relating to this
Agreement and you hereby irrevocably consent to the in personam jurisdiction of
such courts; irrevocably waive any objection to the venue of such courts or the
convenience of such forum with respect to any such dispute; and agree that you
shall not bring any action or proceeding related to this Agreement in any court
other than a court situated in New York County, New York. You also agree that
the Company, by contrast, shall have the right to bring suit against you before
any court or body with jurisdiction, in connection with any claim against you
(including without limitation any claim seeking to enjoin the use of Company
Information or to obtain redress for such use). You agree that you are not
relying on any representations, whether written or oral, not set forth in this
Agreement, in determining to execute this Agreement. The terms of this Agreement
shall not be interpreted in favor of or against any party on account of the
draftsperson, but shall be interpreted solely for the purpose of giving effect
to the intent of the parties.

 

10.   You understand and confirm that the agreements, representations, covenants
and acknowledgements made by you in this Agreement will survive the execution of
this Agreement and the payment of the Bonus Pay provided for in this Agreement.
You further understand and confirm that if you are found to have made a material
misstatement in, or commit a material breach of, any term, condition, covenant,
representation or acknowledgement in this Agreement, the payments of Bonus Pay
will cease and you will be obligated to return to the Company any Bonus Pay
already paid to you by the Company. You will further be liable for any damages
suffered or incurred by the Company by reason of such misstatement or breach. In
addition, you will be required to return the Bonus Pay to the Company if this
Agreement is determined to be invalid or unenforceable, or if you claim in any
forum that the Agreement is invalid or unenforceable. In the event of any actual
or threatened breach by you of any term or provision of this Agreement, the
Company will be entitled to recover from you all costs and expenses, including,
without limitation, court costs and reasonable attorneys’ fees, incurred in
enforcing this Agreement.

 

 

 

  

11.   This Agreement may be signed in counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument. Signatures delivered via facsimile or electronically in .pdf format
shall be deemed originals for all purposes.

 

If the above sets forth our agreement as you understand it and consent to it,
and you agree to be legally bound hereby, please so signify by executing and
dating the enclosed copy of this Agreement and returning it to Ronni Diamant,
Vice President, Human Resources.

 

Very truly yours,   TheStreet, Inc.         By:       Elisabeth DeMarse    
Chairman & CEO  

 

Agreed to and Accepted:           John Ferrara         Dated:    

 

 

 

 

